Exhibit 10.2

 

THE PANTRY, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is entered into as of
                     by and between The Pantry, Inc., a Delaware corporation
(the “Company”), and                      (“Optionee”) pursuant to The Pantry,
Inc. 1999 Stock Option Plan (as amended September                 , 2004) (the
“Plan”). All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.

 

R E C I T A L S:

 

A. Optionee is a director, employee or consultant of the Company and/or of a
direct or indirect subsidiary of the Company (individually, a “Subsidiary” and
collectively, the “Subsidiaries”) and the Company considers it desirable to give
Optionee an added incentive to advance the Company’s and the Subsidiaries’
interests.

 

B. The Company now desires to grant Optionee the right to purchase shares of
Common Stock of the Company pursuant to the terms and conditions of this
Agreement and the Plan.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

 

1. Option; Number of Shares. The Company hereby grants to Optionee the right
(the “Option”) to purchase up to a maximum of              shares (the “Shares”)
of Common Stock at a price of $             per share (the “Option Price”) to be
paid in accordance with Section 6 hereof. The Option and the right to purchase
all or any portion of the Shares are subject to the terms and conditions stated
in this Agreement and in the Plan. If Optionee is an employee of the Company or
a subsidiary, the Option is intended to qualify for treatment as an Incentive
Stock Option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”). Nevertheless, to the extent that it exceeds the $100,000 rule of
Code Section 422(d), this Option shall be treated as a Nonqualified Stock
Option.

 

2. Vesting. The Option granted hereunder shall vest and become exercisable in
three (3) equal installments of one-third (1/3) of the Shares covered hereby on
each of the first, second and third anniversaries of the Vesting Commencement
Date. The “Vesting Commencement Date” shall mean                         .

 

3. Term of Agreement. The Option, and Optionee’s right to exercise the Option,
shall terminate when the first of the following occurs:

 

(a) termination pursuant to Section 11 or Section 16 of the Plan;



--------------------------------------------------------------------------------

(b) the expiration of seven (7) years from the date hereof; or

 

(c) 90 days after the date of termination of Optionee’s employment or other
relationship with the Company and all of the Subsidiaries, unless such
termination results from Optionee’s death or disability (within the meaning of
Section 22(e)(3) of the Code) or Optionee dies within 90 days after the date of
termination of Optionee’s employment or other relationship with the Company and
all of the Subsidiaries, in which case this Agreement and the Option shall
terminate 180 days after the date of termination of Optionee’s employment or
other relationship with the Company and all of the Subsidiaries.

 

4. Termination of Employment or Other Relationship. The termination of
Optionee’s employment or other relationship with the Company and the
Subsidiaries other than as a result of death or disability shall not accelerate
the vesting of the Option or otherwise affect the number of Shares with respect
to which the Option may be exercised, and the Option may only be exercised with
respect to that number of Shares that could have been purchased under the Option
had the Option been exercised by Optionee on the date of such termination. The
foregoing notwithstanding, the termination of Optionee’s relationship with the
Company and the Subsidiaries as a result of death or disability (within the
meaning of Section 22(e)(3) of the Code) shall automatically accelerate the
vesting of this Option in full, and this Option shall be exercisable as set
forth in Section 5 hereof as to the full number of Shares subject to this Option
until the first to occur of the events set forth in Section 3 above.

 

5. No Assignment; Death of Optionee. The rights of Optionee under this Agreement
may not be assigned or transferred except by will, by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by such
Optionee; provided, however, that in the event of disability (within the meaning
of Section 22(e)(3) of the Code) of Optionee, a designee of Optionee (or the
Optionee’s legal representative if Optionee has not designated anyone) may
exercise the Option on behalf of Optionee (provided the Option would have been
exercisable by Optionee) until the right to exercise the Option expires pursuant
to Section 3 hereof. Any attempt to sell, pledge, assign, hypothecate, transfer
or otherwise dispose of the Option in contravention of this Agreement or the
Plan shall be void. If Optionee should die while Optionee is engaged in an
employment or other relationship with the Company and/or any Subsidiary or
within 90 days of the termination of such relationship, (provided the Option
would have been exercisable by Optionee) Optionee’s designee, legal
representative, or legatee, the successor trustee of Optionee’s inter vivos
trust or the person who acquired the right to exercise the Option by reason of
the death of Optionee (individually, a “Successor”) shall succeed to Optionee’s
rights under this Agreement. After the death of Optionee, only a Successor may
exercise the Option.

 

6. Exercise of Option. On or after the vesting of the Option in accordance with
Sections 2 and 4 hereof and until termination of the Option in accordance with
Section 3 hereof, the Option may be exercised by Optionee (or such other person
specified in Section 5 hereof) to the extent exercisable as determined under
Sections 2 and 4 hereof, upon delivery of the following to the Company at its
principal executive offices:

 

2



--------------------------------------------------------------------------------

(a) a written notice of exercise which identifies this Agreement and states the
number of Shares or all of the Shares then being purchased;

 

(b) a check, cash or any combination thereof in the amount of the aggregate
Option Price (or payment of the aggregate Option Price in such other form of
lawful consideration as the Committee may approve from time to time under the
provisions of Section 8 of the Plan);

 

(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by Optionee in
connection with the exercise, in whole or in part, of the Option (unless the
Company and Optionee shall have made other arrangements for deductions or
withholding from Optionee’s wages, bonus or other income paid to Optionee by the
Company or any Subsidiary, provided such arrangements satisfy the requirements
of applicable tax laws);

 

7. No Rights as a Stockholder. Optionee shall have no rights as a stockholder of
any shares of Common Stock covered by the Option until the date (the “Exercise
Date”) an entry evidencing such ownership is made in the stock transfer books of
the Company. Except as may be provided under Section 11 of the Plan, the Company
will make no adjustment for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the Exercise Date.

 

8. Limitation of Company’s Liability for Nonissuance. The inability of the
Company to obtain, from any regulatory body having jurisdiction, authority
reasonably deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of any Shares hereunder and under the Plan, including without
limitation registration of the Shares on Form S-8 under the Securities Act of
1933, as amended, shall relieve the Company of any liability in respect of the
nonissuance or sale of such Shares as to which such requisite authority shall
not have been obtained.

 

9. This Agreement Subject to Plan. This Agreement is made under the provisions
of the Plan and shall be interpreted in a manner consistent with it. To the
extent that any provision in this Agreement is inconsistent with the Plan, the
provisions of the Plan shall control. A copy of the Plan is available to
Optionee at the Company’s principal executive offices upon request and without
charge. The good faith interpretation of the Committee of any provision of the
Plan, the Option or this Agreement, and any determination with respect thereto
or hereto by the Committee, shall be final, conclusive and binding on all
parties.

 

10. Notices. All notices, requests and other communications hereunder shall be
in writing and, if given by telegram, telecopy or telex, shall be deemed to have
been validly served, given or delivered when sent, if given by personal
delivery, shall be deemed to have been validly served, given or delivered upon
actual delivery and, if mailed, shall be deemed to have been validly served,
given or delivered three business days after deposit in the United States mails,
as registered or certified mail, with proper postage prepaid and addressed to
the party or parties to

 

3



--------------------------------------------------------------------------------

be notified, at the following addresses (or such other address(es) as a party
may designate for itself by like notice):

 

If to the Company:

 

The Pantry, Inc.

1801 Douglas Drive

Sanford, North Carolina 27330

Facsimile: (919) 774-3329

Attention: President

 

If to Optionee:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

11. Not an Employment or Other Agreement. Nothing contained in this Agreement
shall confer, intend to confer or imply any rights to an employment or other
relationship or rights to a continued employment or other relationship with the
Company and/or any Subsidiary in favor of Optionee or limit the ability of the
Company and/or any Subsidiary to terminate, with or without cause, in its sole
and absolute discretion, the employment or other relationship with Optionee,
subject to the terms of any written employment or other agreement to which
Optionee is a party.

 

12. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Delaware without regard to the conflict of law provisions
thereof.

 

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall be deemed one
Agreement.

 

IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement as of
the date first above written.

 

 

THE PANTRY, INC.

 

By:        

Peter J. Sodini

President and Chief Executive Officer

 

 

 

OPTIONEE:

 

    Print Name

 

4